Case 9:18-cv-80176-BB Document 509-17 Entered on FLSD Docket 05/18/2020 Page 1 of 5




                   EXHIBIT 17
     Case 9:18-cv-80176-BB Document 509-17 Entered on FLSD Docket 05/18/2020 Page 2 of 5


Progress Notes                                                                                                         Printed On Jul 22 2019
            Catheter Size:              22   gauqe

            Type of Ffush:
                                                                                                                   EXH!BIT^
            Safine Lock >
            Patient
                                   12

                           Response:

            Patient Teaching:
                                        hours: to be d/ce'd, has             PICC




                                             Patient unable to comprehend teachrng
                                                                                                           EW  =


            /es/    GRACE M CRAWFORD, LPN
            STAFF    NURSE
            Signed    :    02/01. / 201.L 21 :12

             LOCAL        TITLE: STUDENT NOTE
            STANDARD        TITLE: STUDENT NOTE
            DATE OF NOTE: JAN            31,    2011G08:09             ENTRY DATE:      JAN   3l-,   2011G08 : 10   : O2
                     AUTHOR: ROSENSTEIN/ STEVEN                     EXP COSIGNER:       SOMOZA,MAR]A       P
                    URGENCY:                                                 STATUS:    COMPLETED

           Undersigned's supervi-sor, Dr. Somoza, the primary mental heal-th providers, was
           not present for todayts meeting but remains apprised through regular
           supervision. The patient was seen thj-s morning (1,/31/ll) at 0740 for
           individual supportive psychotherapy (60 minutes). The pati-ent has been informed
           of the purpose of psychotherapy as wel-l as the limits to confldentiality, and
           has verbally consented to treatment. Patlent d-id not report homi-cida.l- or
           suicldal ideation, intent, or plan at this time.
           Mr. Kleiman was orientated to person, place, and time. Mood appeared euthynic.
           Mr. Kl-eiman's speech (pitch, rate, tone) was also appropriate. Mr. Kl-eiman t
           discussed his activity over the past week inc.l-uding getting a new clock,    B
           business and visitors.   Mr. Kleiman that he has been "busy" with work and                                         :-!

           briefly discussed a conference that he was mi,ssing. He stated his mood has been
           stabl-e and emphasized his high toferance to frustration.   The undersigned had
           the opportunity to watch the patient lnteract with others and he related
           amicably and jestfully.   Psychology will continue to fol-low on Thursday, Feb 3,
           20t1.


           /es/ Maria Pilar Somoza,                  Ph.D.
           Staff Provider
           Signedt 0I/31/2017 10:36
           for STEVEN ROSENSTEIN
           PSYCHOLOGY TRAINEE 2O1O-11

           /es/ Maria Pil-ar Somoza,                 Ph. D.
           Staff Provider
           Cosigned: 0L/31/2011 10:36
             LOCAL     TITLE: SKIN           REASSESSMENT VANOD
PATIENT NAME AND ADDRESS (Mechanical lmprintlng, lf available)   VISTA Electronic Medical Documentation
KLE]MAN, DAVID ALAN                                              Printed at Miami VA Heafthcare Systems
3119    CONTEGO LANE
WEST PALM BEACH, FLORIDA                     33418



                                                                                                                                    Page 9250
    Case 9:18-cv-80176-BB Document 509-17 Entered on FLSD Docket 05/18/2020 Page 3 of 5


Progress Notes                                                                                                       Printed On Jul 22,2019
            from 8:00 am to B:35 am. The patient was seen by team members and his
            current medical-, rehabil-itation and psychosociaf needs were discussed. The
            patient did not voice suicidal-/homicidal ideation, plan or j-ntent. Wi-11 continue
            to foll-ow-up on weekly rounds.
            /es/ Maria Pilar Somoza,                 Ph.D.
            StaIt Provlder
            Signed: 05/25/2011 10:03
             LOCAL     TITLE: PSYCHOLOGY NOTE
            STANDARD     TITLE: PSYCHOLOGY NOTE
            DATE OF NOTE: MAY             25,   2011G09t41             ENTRY DATE: MAY        25,   2AI1G09:48:.20
                     AUTHOR: DONNELLY, STEPHAN]E                    EXP COSIGNER:       SOMOZA, MARIA P
                    URGENCY:                                                 STATUS:    COMPLETED

           Mr. Klei-man was seen at bedside on 5/25111 at 0915 (20 minutes) for
           supportJ-ve psychotherapy. Dr. Somoza, supervlsing psychologist, was not
           present during this sessj-on, but remains apprised through regular supervj-sion.
           Patient was informed of the nature of psychotherapy, the limlts of
           confidentiality, and patient verbally consented to psychological treatment.
           He denied current suicidal or homicidaf ideatj-ons, plans and/or intents.

           During this session pati-ent's affect was normal- to thought content and his mood
           was generally euthymic. Patient expressed some frustrations with his prolonged
           hospital stay and not knowing when his surgery will be. He j-ndicated that
           having a specific pJ-an helps ln his abrllty to cope with the boredom he
           experiences in the hospital. Patient reports he has been receiving support f.!F,
           friends to deal- with these stressors. Additionally, patient has continued to f
           participate in work related activities to stay occupied. Support and
           encouragement were provided and patient's posj-tive coping skiIls were
           reinforced. Additionally, patient was encouraged to identify a non-surgery
           related event or goal to that he wil-l- have more control over to work toward.
           Undersigned wil-I plan to fo11ow-up with patient on 6/1,/11 for continued
           supportive psychotherapy.
           /es/ Maria P1l-ar Somoza,                 Ph.D.
           Staff Provider
           Signed: 05/25/2011, 70t27
           foT STEPHANIE DONNELLY
           PSYCHOLOGY TRAINEE 2O1O_11

           /es/ Maria Pifar Somoza,                  Ph.D.                                                           t^to-70
           Staff Provider
           Cosigned:        05   /25 /2017 l0 :21

             LOCAL     TITLE: NURSING NOTE
           STANDARD      TITLE: NURS]NG NOTE
           DATE OF NOTE: MAY 25, 2011,G06:58                           ENTRY DATE: MAY        25, 2071G06:58:07
                 AUTHOR: W]NT, SHAKIRA S                            EXP COSIGNER:
PATIENT NAME AND ADORESS (Mechanical lmprlnting, lf available)   VISTA Electronic Medical Documentation
KLEIMAN, DAV]D ALAN                                              Printed at Miamj- VA Heafthcare Systems
3119    CONTEGO LANE
WEST PALM BEACH, ELORIDA                   334 18




                                                                                                                                 Page 7744
     Case 9:18-cv-80176-BB Document 509-17 Entered on FLSD Docket 05/18/2020 Page 4 of 5


Progress Notes                                                                                                        Printed On Jul 22,2019

            INTAKE AND        OUTPUT
            Intake and Output by the night shift (72 - 8) -                              Yes

            INTAKE                                                                                                    HIBIT
            PO Intake:1700 cc
            TOTAL SHIFT INTAKE : 1700                  cc **
            OUTPUT
            Urine Output : 1400 cc
            CBI Urlne:0 cc (Total CBI output - CBI irrigant)
            TOTAL SHIFT OUTPUT:1400 cc **

            24   HOUR TOTALS BY N]GHT              SHIFT (12 -        8)
               N/A




            /es/     LARRY SCOTT,        RN
            STAFF     NURSE
            Signedt 07/7L/207L 20t39
           0L/12/201,1 ADDENDUM                      STATUS: CoMPLETED
           Received pt at 20:00, no distress noted, Pt IC at 22:00 for 3O0cc, externadl-
           drained 2O0cc, dressing changed to ri-ght trochanter, medium bm noted.
           /es/ SHAKIRA SHIAN WINT,                  RN
           STAFF NURSE
           Signed: 0L/12/2011 23:50
             LOCALTITLE: STUDENT NOTE
           STANDARD TITLE: STUDENT NOTE
           DATE OF NOTE: JAN 10, 2AllGt2:L5                            ENTRY DATE:       JAN   10   , 20lL@12:15:54
                      AUTHOR: ROSENSTEIN, STEVEN                    EXP COSIGNER: SOMOZA, MARIA            P
                     URGENCY:                                                cTA.rIlc.   COMPLETED

           Undersigned's supervisor, Dr. Somoza, the primary mental health providers, was
           not present for today's meeting but remalns apprised through regular
           supervisi-on. The patient was seen this morning (l/10/Il) at 1120 for
           individual supportive psychotherapy (45 mj-nutes) . The patient has been informed
           of the purpose of psychotherapy as wel-f as the limits to confidentialrty, and
           has verbalJ-y consented to treatment. Patient did not report homicidaf or
           suicidal- ideation, intent, or plan at thls time.
           Mr. Kleiman was orientated to person, place, and time. Mood appeared congruent
           with content. Mr. Kleiman's speech (pitch, rate, tone) was also approprlate. Mr.
           Kfeiman reported that he has been feeling more ti-red recently as he hasn't been
           out of bed 1n several- months. The undersigned and the veteran discussed the
           possible impact that not being active for a prolonged perlod may play on hls
PATIENT NAME AND ADDRESS (Mechanical lmprinting, if available)   VISTA Electronic Medical Documentation
KLEIMAN, DAVID ALAN                                              Printed at Miami VA Heal-thcare Systems
3119    CONTEGO LANE
WEST PALM BEACH,            FLORIDA 33418


                                                                                                                                 Page 9526
     Case 9:18-cv-80176-BB Document 509-17 Entered on FLSD Docket 05/18/2020 Page 5 of 5


Progress Notes                                                                                                     Printed On Jul22 2019
            stamlna and associated challenges he may face. Mr. Kleiman reported that he has
            been very productj-ve in doing work regarding his business. Mr. Kl-eiman appeared
            anxious regarding the uncertainty of his next surgery as                                 he   is eager to   be
            discharged. Support and encouragement was provided.
            Psychology wilJ- continue to follow L/13/\1.


            /es/ Maria Pilar Somoza,                  Ph.D.
            Staff Provider
            Signed: 01./10/2011 16:02
            for STEVEN ROSENSTEIN
            PSYCHOLOGY TRAINEE 2O1O-11

            /es/ Maria Pil-ar Somoza, Ph. D.
            Staff Provider
            Cosigned : 01. / I0 / 20ll 1,6: 02

             LOCAL     TITLE: SKIN REASSESSMENT VANOD
            STANDARD     TITLE: NURS]NG SK]N ASSESSMENT                    NOTE
            DATE OF NOTE: JAN 10, 2011G13:57    ENTRY DATE: JAN                                10, 2077G73:51:22
                  AUTHOR: DIAZ,MERCEDES DEL S EXP COSIGNER:
                    URGENCY:                                                 STATUS:     COMPLETED



            CURRENT      SKIN    ASSESSMENT
                  Skin Col-or:
                    Color: Normaf for ethnlc group
                  Skin Temperature
                    Temp: Warm
                  Skin Moisture
                   Moi-sture: Dry
                  Skin Turgor
                   Turgor: Within normal limits
            SKIN    PROBLEMS
                  PRESSURE ULCER ASSESSMENT
                     Prior Pressure Ulcer Locations:
                     PRESSURE ULCER STAGE
                         STAGE     III                                                             t2/3t/20L0
                                           Trochanter right, Heel right, left                   lateraf thigh
                         STAGE     III                                                             12/30/2070
                                           Sacrum/coccyx,        rt left hip
                         STAGE     IV                                                              12/37/2010
                                           Trochanter         right, perirectal/scrotal-
                         UNABLE TO       srAGE      (PU)                                           12/31/2010
                                           right foot
                     Current pressure ulcer assessment
                       Dressing changed as ordered

PATIENT NAME AND AODRESS (Mechanical lmprinting, lf available)   VISTA Electronic Medical Documentation
KLEIMAN/ DAVID ALAN                                              Printed at Miami VA Heal-thcare             Systems
3119    CONTEGO LANE
WEST PALM BEACH, FLORIDA                   33418



                                                                                                                              Page 9527
